CaSe 2216-CV-13036-GAD-SDD ECF NO. 100-4 filed 03/25/19 Page|D.2897 Page 1 Of 1

BYCoUNClL`i\'IE.MBER: 2 if f' '. 12

RESOLVED, that Settleinent ot` the above matter be and iS hereby authorized in the amount
of Ninety~Se\-'en Thousand Fivc Hundred Dollars and Zero Cents (597,50{}.00); and be it
further

RESOLVF.D, that the Finance Director he and is hereby authorized and directed to draw a
warrant upon the proper account in favor ot` ])emar Parker and his attorney, Sarah Prescott in
the amount ofNinety-Seven Thousand Five Hundred Dollars and Zero Cents (897,590.0{}) in
full payment for an}lr and ali ClaimS Which Demar Parker may have against Det`endants, CITY OF
Deraoir, JERoLD BLANDING, CHRISTOPHER ToWNSoN', AND MARCUS WAYS, by reason of the
Constitutional Violations alleged to have occurred on or about August ]4, 2015: and that said
amount be paid upon receipt ofproperl}-" executed ReleaSeS and Stipulation and Order of DiSmiSSal

entered in La\-\"Suit l\'o.: 2:16-€\’-13036, a roved bv the Law De )artment.
PP a l

APPROVED:

LAWRENCE GARCIA
Corporation Counse]

B_V:

 

i~§rystal _§ C`rittendon
Super\-’isin:,fr Assistant Corporation Counsel

City Council Approved Date: .Ianuary 15, 2019
Hayor 'Approved Date: January 16, 2019

